ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-379, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20—14(a)(4), ROGER A. LEVY of HILLSDALE, NEW YORK, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of three years based on discipline imposed in the State of New York for conduct that in New Jersey violates RPC 1.2 (failure to abide by client’s decision concerning scope and objective of representation), RPC 1.3 (lack of diligence) and RPC 1.15 (failure to safeguard funds), and good cause appearing;
It is ORDERED that ROGER A. LEVY is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *561expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.